      Case 5:21-cv-00109 Document 1-3 Filed on 09/07/21 in TXSDFiledPage    1 1:20
                                                                     7/6/2021  of 5PM
                                                                        Zonia Garza-Morales
                                                                        Combination Clerk
                                                                        Jim Hogg County, Texas
                                   EXHIBIT B-1                          Reviewed By: Rae Gutierrez


                                 CAUSE NO. ______________

JOSE LUIS PEREZ, JR.                      §              IN THE DISTRICT COURT
      PLAINTIFF,                          §
                                          §
VS.                                       §              ____ JUDICIAL DISTRICT
                                          §
RADOSLAW TYCZYNSKI , TPINE                §
LEASING CAPITAL L.P. AND NFL              §
NATIONAL FREIGHT LTD.                     §
     DEFENDANTS.                          §              JIM HOGG COUNTY, TEXAS


                          PLAINTIFF’S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

       Comes Now Jose Luis Perez, Jr., hereinafter referred to as Plaintiff, complaining of

and about Defendants Radoslaw Tyczynski, TPine Leasing Capital L.P. and NFL National

Freight LTD., hereinafter referred to as Defendants, and for causes of action files this

Plaintiff’s Original Petition. In support thereof, Plaintiff would respectfully show unto the

Court the following:

               A. Tex.R.Civ.P. 47 Disclosure and Discovery Control Plan

       1.1    Plaintiff seeks monetary relief over $250,000.00 but not more than

$1,000,000.00. Tex.R.Civ.P. 47

       1.2    Plaintiff intends to conduct discovery under Level 2 of the Texas Rules of

Civil Procedure.

                                   B. Parties and Service

       2.1    Plaintiffs is an individual who resides in Brooks County, Texas.

       2.2    Defendant Radoslaw Tyczynski is an individual residing in Mississauga,
     Case 5:21-cv-00109 Document 1-3 Filed on 09/07/21 in TXSD Page 2 of 5




Ontario. Defendant may be served at 3339 Council Ring Road, Unit 65, Mississauga,

Ontario, Canada L5L 2A9. Plaintiff requests citation at this time and will be effected by

private civil processor by certified mail.

       2.3    Defendant TPine Leasing Capital L.P. is a Domestic Limited Partnership

doing business in Texas. Defendant may be served with process by serving its registered

agent Christopher Petersen at 4219 Green Meadow Street West, Colleyville, Texas 76034.

Plaintiff request citation at this time and will serve Defendant through a private civil

process server.

       2.4    Defendant NFL National Freight LTD. is a Foreign Company doing business

in Texas. Defendant may be served with process by serving its registered agent, Jeffrey

Fultz at All American Agents of Process located at1221 McKinney, Ste. 4300, Houston,

Texas, 77010. Plaintiff requests citation at this time and will serve Defendant through a

private civil process server.

                                C. Jurisdiction and Venue

       3.1    This Court has subject matter jurisdiction over this action because Plaintiff

seeks damages within the Court’s jurisdictional limits.

       3.2    Venue is proper in Jim Hogg County, Texas, under Texas Civil Practice and

Remedies Code §15.002(a)(1) because all or a substantial part of the events or omissions

giving rise to Plaintiff’s cause of action occurred in Hebbronville, Jim Hogg County, Texas.

                                             D. Facts

       4.1    The statements above and below are incorporated and/or adopted here by

reference as if set forth verbatim.
     Case 5:21-cv-00109 Document 1-3 Filed on 09/07/21 in TXSD Page 3 of 5




       4.2    On or about October 15, 2019, Plaintiff Jose Luis Perez, Jr. suffered personal

injuries and other damages when the vehicle which he was driving was struck by a vehicle

operated by Defendant Radoslaw Tyczynski. The vehicle driven by Defendant Radoslaw

Tyczynski was owned by Defendants TPine Leasing Capital L.P. and NFL National Freight

LTD.. At the time of the wreck in question, Defendant Radoslaw Tyczynski was under the

course and scope of his employment with Defendant TPine Leasing Capital L.P. and NFL

National Freight LTD.

                                      E. Causes of Action

       5.1    The statements above and below are incorporated and/or adopted here by

reference as if set forth verbatim.

                                 Count One - Negligence

       5.2    At the time of the collision, Defendant Radoslaw Tyczynski, as an employee

and/or agent of Defendants TPine Leasing Capital L.P. and NFL National Freight LTD,

was operating his vehicle negligently. Defendant Radoslaw Tyczynski had a duty to

exercise ordinary care and operate his vehicle reasonably and prudently; he breached that

duty in one or more of the following ways:

              a.     Failing to drive in a single lane;

              b.     Failing to obey the traffic laws and regulations as set forth in the

                     Texas Transportation Code and NHTSA commercial safety guidelines;

              c.     Failing to yield the right-of-way;

              d.     Failing to be aware of his conditions and surroundings;

              e.     Failing to turn to the vehicle to avoid the collision;
      Case 5:21-cv-00109 Document 1-3 Filed on 09/07/21 in TXSD Page 4 of 5




                f.     Failing to control his speed; and/or

                g.     Driver inattention.

          5.3    Defendant Radoslaw Tyczynski’ negligence proximately caused Plaintiff’s

injuries and other damages.

                             Count Two - Respondeat Superior

          5.4   Because Defendant Radoslaw Tyczynski was an employee and/or agent of

Defendants TPine Leasing Capital L.P. and NFL National Freight LTD, Plaintiff hereby

invokes the doctrine of respondeat superior/vicarious liability, and seek to hold

Defendants TPine Leasing Capital L.P. and NFL National Freight LTD, responsible for the

acts or omissions of its employee and/or agent, Defendant Radoslaw Tyczynski, as if they

were committed by Defendants TPine Leasing Capital L.P. and NFL National Freight LTD,

itself.

                     Count Three - Negligent Retention and Supervision

          5.5   As a cargo carrier over the roads of Texas, Defendants TPine Leasing Capital

L.P. and NFL National Freight LTD, had a duty to retain only those drivers who were

competent and were not reckless, incompetent and/or unlicensed. Defendants TPine

Leasing Capital L.P. and NFL National Freight LTD, further had a duty to properly

supervise those drivers it did employ.

          5.6   Defendants TPine Leasing Capital L.P. and NFL National Freight LTD

breached that duty by retaining drivers and employees who were not competent, and/or

were reckless. Defendants TPine Leasing Capital L.P. and NFL National Freight LTD’s

breach proximately caused Plaintiff’s injuries and other damages.
    Case 5:21-cv-00109 Document 1-3 Filed on 09/07/21 in TXSD Page 5 of 5




                                          Prayer

             Wherefore, premises considered, Plaintiff respectfully prays that Defendants be

cited to appear and answer this suit, and that Plaintiff ultimately has judgment against

Defendants for the following:

             a.     Physical pain in the past and future;

             b.     Mental anguish in the past and future;

             c.     Physical impairment in the past and future;

             d.     Medical expenses in the past and future;

             e.     Lost wages;

             f.     Costs of suit;

             g.     Property damage, including loss of use and/or diminished value;

             h.     Pre-judgment and post-judgment interest; and

             i.     All other relief, at law or in equity, to which Plaintiff are entitled.

                                          Respectfully submitted,

                                          THE GREEN LAW FIRM, P.C.
                                          34 S. Coria St.
                                          Brownsville, Texas 78520
                                          Telephone : (956) 542-7000
                                          Facsimile      : (956) 542-7026

                                          By: /s/ Jorge A. Green
                                                JORGE A. GREEN
                                                State Bar No. 24038023
                                                jorge@thegreenlawfirm.com
                                                LETICIA GARZA
                                                State Bar No. 24092405
                                                lety@thegreenlawfirm.com
                                                DAVID M. ROERIG
                                                State Bar No. 24060513
                                                david@thegreenlawfirm.com

                                          ATTORNEYS FOR PLAINTIFF
